IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20478
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

NDUBISI VINCENT OMELEBELE,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-99-CR-5-1
                       --------------------
                         December 14, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Ndubisi Vincent Omelebele appeals his

conviction for illegal reentry after deportation pursuant to

8 U.S.C. § 1326(a) and (b)(2).   Omelebele alleges his underlying

deportation proceeding violated his Fifth Amendment right to due

process.

     Omelebele concedes that the only issue raised in this appeal

is foreclosed by our decision in United States v. Benitez-

Villafuerte, 186 F.3d 651 (5th Cir. 1999).    Benitez-Villafuerte

is binding on the panel considering this appeal.    See United


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-20478
                                -2-

States v. Kuban, 94 F.3d 971, 973 (5th Cir. 1996), cert. denied,

117 S. Ct. 716 (1997).   We affirm the judgment of the district

court.

     AFFIRMED.